Title: To Thomas Jefferson from Vergennes, 18 January 1786
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Versailles le 18. Janvier 1786.

M. le Mis. de Verac Ambassadeur du Roy à la haye me prie, Monsieur, de m’intéresser à M. Dumas qui réside en hollande en qualité de chargé des affaires du Congrès. Cet Ambassadeur fait en même tems les plus grands éloges du zèle et des talents de M.  Dumas, ainsy que des services importans qu’il a rendus à la cause Américaine. Le Congrès lui avoit fait espérer un traitement plus avantageux et plus proportionné à son mérite, aussitôt que l’Amérique jouiroit de quelque tranquilité. M. Dumas est connu avantageusement du Général Washington et de M. Franklin; des témoignage aussi honorables ne peuvent que completter son éloge, et la maniere la plus intéressante avec laquelle M. le Mis. de Verac s’explique sur son compte, me détermine à joindre mes recommandations aux siennes en faveur de ce Chargé d’affaires. Je vous prie, Monsieur, de vouloir bien les faire parvenir au Congrès. Nous pensons que le moyen de recompenser convenablement les services de M. Dumas seroit de lui donner le titre de Résident avec un traitement de 4. mille Dollars dont nous avons lieu de penser qu’il seroit satisfait. La considération dont il jouit en hollande le met essentiellement à portée de se rendre de plus en plus utile à l’Amérique, et la confiance qu’inspirent ses principes de sagesse et de probité ne me permet pas de douter qu’il ne se fit un devoir de justifier par l’activité de son zèle la marque de bienveillance qu’il recevroit du Congrès. Je verrois, Monsieur, avec beaucoup d’intérêt le succès de cette affaire.
J’ai l’honneur d’être très sincerement, Monsieur, votre très humble et très obéissant serviteur,

De Vergennes

